ON MOTION FOR REHEARING

PER CURIAM.
The decision previously issued in this case on July 12, 1994, is withdrawn, and this opinion is substituted in its place.
The State seeks reversal of the trial court’s dismissal of a prosecution pursuant to section 948.08(6), Florida Statutes (1993). We treat the prior notice of appeal as a petition for certiorari, see State v. Pettis, 520 So.2d 250 (Fla.1988); State v. Johnson, 306 So.2d 102 (Fla.1974), and determine that the order is void because no information had been filed at the time the dismissal was entered. See Ex Parte Reed, 101 Fla. 800, 135 So. 302 (1931); Zanger v. State, 548 So.2d 746 (Fla. 4th DCA 1989); Brehm v. State, 427 So.2d 825 (Fla. 3d DCA 1983). We note that the State may still proceed to file an information, and thereafter is entitled to appeal any subsequent dismissal of that information. See Fla.RApp.P. 9.140(c)(1)(A).
Certiorari granted; order quashed.